Exhibit 10(e)

The Toro Company
Performance Share Plan

1.                 Purpose.   The purpose of The Toro Company Performance Share
Plan (the “Plan”) is to enhance long-term stockholder value of The Toro Company
(the “Company”), by reinforcing the incentives of key executives to achieve
long-term performance goals of the Company; to link a significant portion of a
participant’s compensation to the achievement by the Company of performance
goals and to the value of the Company’s Common Stock, par value $1.00 per share,
and related Preferred Share Purchase Rights (“Common Stock”); and to attract and
motivate executives and to encourage their continued employment on a competitive
basis. The purposes of the Plan are to be achieved by the grant of Performance
Share Awards.

2.                 Eligibility and Participation.   Key employees of the
Company, who, through their position or performance, can have a significant,
positive impact on the Company’s financial results, shall be eligible to
participate in the Plan. The Compensation Committee (the “Committee”) shall
select recipients of Performance Shares (“Plan Participants”). Newly-hired and
newly-promoted executives may be selected as Plan Participants subject to the
provisions of paragraph 3.c.(ii), if applicable.

3.                 Performance Share Awards.

a.                 Performance Share Defined.   A Performance Share is a right
to receive shares of Common Stock or Common Stock units, contingent on the
achievement of performance goals of the Company during a three-year period,
except that a shorter period may be established for new participants (the “Award
Term”). A Performance Share Award shall be subject to such conditions,
restrictions and contingencies as the Committee shall determine.

b.                Vesting.   Performance Shares shall be subject to forfeiture
until they vest and shall vest only after the conclusion of the Award Term, and
only if the Committee makes the certification required by paragraph 3.c.(iv),
except as may otherwise be provided in paragraphs 3.e.(i), 3.e.(ii) and
3.e.(iv).

c.                 Section 162(m) Conditions.   Performance Share Awards may be
designated as “performance-based compensation” as that term is used in
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).

(i)                Performance Goals.   The performance goal criteria
(“Performance Goals”) that may be used by the Committee for Performance Shares
shall include one or more of the following, as selected by the Committee:
cumulative earnings, cumulative earnings per share, profit after tax, net
income, return on invested capital, invested capital dollars, earnings per
share, average net assets, after-tax interest expense, return on average net
assets, average net asset turns, cumulative average net asset turns, return on
equity, return on beginning equity, revenue growth, earnings growth, economic
value added, fill rate, customer care and customer satisfaction scores.


--------------------------------------------------------------------------------


(ii)             Establishment of Performance Goals.   Performance Share Awards
designated “performance-based compensation” shall be granted, and Performance
Goals shall be established, by the Committee in writing not later than 90 days
after the commencement of the period of service to which the Performance Goal
relates, or such other period required under Section 162(m) of the Code,
provided that the outcome is substantially uncertain at the time the Committee
establishes the Performance Goal; and provided further that in no event will a
Performance Goal be considered to be preestablished if it is established
after 25% of the period of service (as scheduled in good faith at the time the
Performance Goal is established) has elapsed.

(iii)          Section 162(m) Maximum Award Payment.   With respect to a
Performance Share Award that is designated “performance-based compensation” for
purposes of Section 162(m), the maximum number of shares that may be issued
under the award shall be set at the time the Committee grants the award and
establishes Performance Goals under the award. Notwithstanding any other
provision of this Plan, the maximum number of Performance Shares that may be
granted to a Plan Participant with respect to any Award Term is 100,000, subject
to adjustment as provided in paragraph 4.

(iv)         Certification of Payment.   Before any payment or delivery of
shares of Common Stock is made under the Plan to any Participant who is a person
referred to in Section 162(m), the Committee must certify in writing, as
reflected in the minutes, that the Performance Goals established with respect to
a Performance Share Award have been achieved. To the extent necessary with
respect to any fiscal year or Award Term, in order to avoid any undue windfall
or hardship due to external causes, the Committee may make the determination as
to whether a Performance Goal has been achieved without regard to the effect on
the Performance Goal measure, as it may otherwise be presented in the financial
statements, of any change in accounting standards, any acquisition by the
Company not planned for at the time the Performance Goals are established or any
Board-approved extraordinary or non-recurring event or item. With respect to any
Plan Participant who is a person referred to in Section 162(m), the Committee
shall have the discretion to decrease an award payment under a Performance Share
Award, but may not under any circumstances increase such amount.

d.                Delivery.   Certificates for shares of Common Stock in the
number of Performance Shares that vest under an award will be delivered as soon
as possible after the applicable vesting requirements (including accelerated
vesting under paragraph 3.e.(iv)) have been fulfilled, except that if a Plan
Participant has properly elected to defer income that may be attributable to an
award under a Company deferred compensation plan, Common Stock units will be
credited to the Plan Participant’s account thereunder. In the event vesting
requirements are not fulfilled or in the event Performance Shares are canceled
under the provisions of paragraph 3.e.(v), Performance Shares shall be canceled
and have no value.


--------------------------------------------------------------------------------


e.                 Vesting and Cancellation Under Special Circumstances.

(i)                Retirement, Death or Disability.   If a Plan Participant
retires, dies or becomes permanently disabled and unable to work prior to the
end of an Award Term, but after the conclusion of not less than 33% of the Award
Term, the Committee may, in its sole discretion, cause shares of Common Stock to
be delivered with respect to the participant’s Performance Share Award, but only
if otherwise earned and only with respect to the portion of the applicable Award
Term completed at the date of such event, with proration based on full fiscal
years only and no shares to be delivered for partial fiscal years. “Retirement”
means termination of employment with the Company at age 55 or older and with a
number of years of service to the Company that, when added together with the
participant’s age, equals at least 65. The Committee shall consider the
requirements of paragraph (A) under this paragraph 3.e.(i) and shall have the
discretion to consider any other fact or circumstance in making its decision as
to whether to deliver shares, including whether the participant again becomes
employed. Shares shall be delivered only after the conclusion of the applicable
Award Term in accordance with paragraphs 3.b., 3.c. and 3.d. of the Plan.

(A)   Non-compete.   Notwithstanding the foregoing, if a Plan Participant
retires prior to age 65, and within one year after the later of the date of that
retirement or the date shares are delivered pursuant to paragraph 3.e.(i), the
Plan Participant (a) is employed or retained by or renders service to any
organization that, directly or indirectly, competes with or becomes competitive
with the Company, or if the rendering of such services is prejudicial or in
conflict with the interests of the Company; or (b) violates any confidentiality
agreement or agreement governing the ownership or assignment of intellectual
property rights with the Company, or (c) engages in any other conduct or act
determined to be injurious, detrimental or prejudicial to any interest of the
Company, the Company may rescind or restrict the special vesting under this
paragraph 3.e.(i) or withhold or have the right to the return of the economic
value of the Performance Shares that vested under this paragraph; provided,
however, that this provision shall not be applicable in the event of a Change of
Control.

(ii)             Reassignment.   If prior to the end of an Award Term, a Plan
Participant is reassigned to a position with the Company (including a subsidiary
or parent of the Company), and that position is not eligible to participate in
the Plan, but the Plan Participant does not terminate employment with the
Company, the Committee may, in its sole discretion, cause shares of Common Stock
to be delivered with respect to the participant’s Performance Share Award, but
only if otherwise earned and only with respect to the portion of the applicable
Award Term completed at the date of such reassignment, based on full fiscal
years only, with no shares to be delivered for partial fiscal years.

(iii)          Other Termination.   In the event that a Plan Participant
terminates employment with the Company other than by reason of retirement, death
or disability as


--------------------------------------------------------------------------------


provided in paragraph 3.e.(i), Performance Shares in such participant’s name
that have not yet vested shall not vest and shall be canceled.

(iv)         Change of Control.   Notwithstanding the provisions of paragraphs
3.b. and 3.c., all Performance Shares that have not yet vested shall vest and
become immediately payable if there is a change of control of the Company.

Change of Control means:

(A)               The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of 15% or more of either (a) the then-outstanding shares of Common Stock of the
Company (the “Outstanding Company Common Stock”) or (b) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this paragraph (A), the
following acquisitions shall not constitute a Change of Control: (a) any
acquisition directly from the Company, (b) any acquisition by the Company,
(c) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(d) any acquisition by any corporation pursuant to a transaction that complies
with clauses (a), (b) and (c) of paragraph (C) of this paragraph 3.e.(iv); or

(B)                 Individuals who, as of the date hereof, constitute the Board
of Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(C)                 Consummation of a reorganization, merger or consolidation of
the Company or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition by the Company of assets or stock of
another entity (a “Business Combination”), in each case, unless, following such
Business Combination, (a) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities


--------------------------------------------------------------------------------


entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (b) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 15% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination, or the combined voting power of the then-outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (c) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(D)                Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

(v)            Committee Discretion to Scale Back Awards.   At any time during
an Award Term of more than one fiscal year, the Committee may, in its
discretion, cancel a portion of the Performance Shares in any Performance Share
Award prior to the conclusion of the Award Term (a “Scale Back”), provided that:

(A)               the Performance Share Award has not yet vested;

(B)                 based on financial information contained in the Company’s
financial statements or similar internal reports, the Committee determines that
the Performance Goals for the Award Term cannot be achieved at the maximum
levels established at the time of grant;

(C)                 Performance Share Awards shall be Scaled Back in proportion
to the estimated short fall in achievement of Performance Goals from maximum
levels;

(D)                all Performance Share Awards for the same Award Term are
Scaled Back by the same percentage;

(E)                  once an award is Scaled Back, it may not again be increased
to add or recover Performance Shares that were canceled; and

(F)                  Performance Shares canceled in a Scale Back shall again be
available to the Committee for grant of new Performance Share Awards for any
future Award Term. This provision shall not be used in any manner that could
have the effect of repricing a previous Performance Share Award grant.


--------------------------------------------------------------------------------


f.                   Dividends and Voting.   A Plan Participant shall have no
rights as a stockholder with respect to Performance Shares unless and until
Common Stock or Common Stock units are issued in settlement of the award.

g.                Non-transferability.   Neither Performance Shares nor
Performance Share Awards nor any interest in any one of such awards or shares
may be anticipated, alienated, encumbered, sold, pledged, assigned, transferred
or subjected to any charge or legal process, other than by will or the laws of
descent and distribution, so long as the Performance Shares have not vested and
shares of Common Stock have not been distributed in accordance with the Plan,
and any sale, pledge, assignment or other attempted transfer shall be null and
void. A Plan Participant may receive payment under a Performance Share Award
only while an employee of the Company and only if continuously employed from the
date the award was granted, except as may otherwise be provided in paragraphs
3.e.(i) and 3.e.(ii).

4.                 Maximum Shares Subject to Performance Share Awards.   Subject
to the provisions of paragraph 4.a., the total number of shares of Common Stock
that may be issued pursuant to Performance Share Awards under the Plan is
3,000,000. Shares of Common Stock that may be issued hereunder may be authorized
but unissued shares, reacquired or treasury shares or outstanding shares
acquired in the market or from private sources or a combination thereof.

a.                 Adjustments.   In the event of a corporate transaction
involving the Company, the Common Stock or the Company’s corporate or capital
structure, including but not limited to any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, reclassification, split-up, spin-off, combination or exchange of
shares, or a sale of the Company or of all or part of its assets or any
distribution to stockholders other than a normal cash dividend, the Committee
shall make such proportional adjustments as are necessary to preserve the
benefits or potential benefits of the Performance Share Awards. Action by the
Committee may include all or any of adjustment in (i) the maximum number and
kind of securities subject to the Plan as set forth in this paragraph; (ii) the
maximum number and kind of securities that may be made subject to Performance
Share Awards for any individual as set forth in paragraph 3.c. (iii); (iii) the
number and kind of securities subject to any outstanding Award; and (iv) any
other adjustments that the Committee determines to be equitable.

5.                 Administration.   The Plan shall be administered by the
Committee. The Committee shall have the authority to administer the Plan;
establish policies under the Plan; amend the Plan, subject to the provisions of
paragraph 8; interpret provisions of the Plan; select Plan Participants;
establish Performance Goals; make Performance Share Awards; or terminate the
Plan, in its sole discretion. The Committee may delegate administrative duties
and all decisions not required to be exercised by it under Section 162(m) or
Section 16 of the Exchange Act, as it solely determines, including to Company
officers. All decisions of the Committee shall be final and binding upon all
parties including the Company, its stockholders and Plan Participants.

6.                 Tax Withholding.   The Company shall have the right to deduct
from any settlement made under the Plan or to require the Participant to pay the
amount of any federal, state or local


--------------------------------------------------------------------------------


taxes of any kind required by law to be withheld with respect to the grant,
vesting, payment or settlement of an award under this Plan, or to take such
other action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes. If Common Stock is withheld or
surrendered to satisfy tax withholding, such stock shall be valued at its fair
market value as of the date it is withheld or surrendered. The Company may also
deduct from any award settlement any other amounts due the Company by the Plan
Participant.

7.                 Governing Law.   The Plan, awards granted under the Plan,
agreements entered into under the Plan and Performance Shares shall be
construed, administered and governed in all respects under and by the applicable
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
or an award or agreement or Performance Shares to the substantive law of another
jurisdiction.

8.                 Plan Amendment and Termination.   The Committee may, in its
sole discretion, amend, suspend or terminate the Plan at any time, with or
without advance notice to Plan Participants, provided that no amendment to the
Plan shall be effective that would increase the maximum number of Performance
Shares that may be granted under paragraph 3.c.(iii) to a participant who is a
person referred to in Section 162(m); that would change the Performance Goal
criteria applicable to a participant who is a person referred to in
Section 162(m) for payment of awards as set forth in paragraph 3.c.(i); or that
would modify the requirements as to eligibility for participation under
paragraph 2, unless the stockholders of the Company shall have approved such
change in accordance with the requirements of Section 162(m). No amendment,
modification or termination of the Plan may adversely affect in a material
manner any right of any Plan Participant with respect to any Performance Share
Award theretofore granted without such participant’s written consent.

9.                 Effective Date of the Plan and Amendments.   The Plan first
became effective on November 18, 1998. Any amendment to the Plan shall be
effective on the date established by the Committee, subject to stockholder
approval, if required under the provisions of paragraph 8.

 


--------------------------------------------------------------------------------